Citation Nr: 0633592	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967 and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which declined to reopen claims of service 
connection for a back disorder, and a left knee disorder, to 
include as secondary to a service-connected right knee 
disorder.  In January 2003, the reopened the claims and in 
May 2003 the Board remanded the issues to the RO for 
additional development.  The case has been returned to the 
Board for additional development.  

Service connection for the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

It is at least as likely as not that lumbar myositis and 
right paracentral disc herniation with extruded fragment at 
L4-L5 and left paracentral disc protrusion at L5-S1 began 
during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
lumbar myositis and right paracentral disc herniation with 
extruded fragment at L4-L5 and left paracentral disc 
protrusion at L5-S1 were incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for a 
back disorder.  VA provided notice letters in March 2003 and 
in April 2005.  These letters informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in May 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is granted by the Board, the RO 
will issue a rating decision granting a disability rating for 
the lumbar spine and an effective date for payment (if any) 
of compensation for that rating.  If the veteran is 
dissatisfied with either the disability rating or effective 
date that will be assigned by the RO in the rating decision, 
he retains the right to appeal the decision.  Thus, no unfair 
prejudice to the veteran will result from the Board's grant 
of service connection at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The three essential elements of service connection set forth 
above are present in this case.  There is a current 
diagnosis.  The current diagnosis is lumbar myositis and 
right paracentral disc herniation with extruded fragment at 
L4-L5 and left paracentral disc protrusion at L5-S1.  There 
is evidence of in-service incurrence of a low back injury.  
The service medical records clearly document complaints of 
low back pain from March to June 1991.  Finally, a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service has been 
presented.  In April 2003, a VA physician reviewed the 
pertinent history, examined the veteran, offered a diagnosis, 
and found it to be "at least as likely as not" that 
herniated nucleus pulposis and lumbar myositis is the same 
disability as that diagnosed as lumbar strain during active 
service.  The physician concluded, "It is at least as likely 
as not that his back condition was incurred in military 
service."  

While some of the previously submitted medical evidence has 
not agreed with the above conclusion, the Board finds the 
above to be fully as persuasive as any negative evidence in 
this case.  After considering all the evidence of record, the 
Board finds that it is in relative equipoise on the issue.  
The benefit of the doubt doctrine must therefore be 
considered.  38 U.S.C.A. § 5107; Gilbert, supra.  Entitlement 
to service connection for lumbar myositis and right 
paracentral disc herniation with extruded fragment at L4-L5 
and left paracentral disc protrusion at L5-S1 is granted.  


ORDER

Service connection for lumbar myositis and right paracentral 
disc herniation with extruded fragment at L4-L5 and left 
paracentral disc protrusion at L5-S1 is granted.  


REMAND

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As discussed below, 
secondary service connection by aggravation must be 
considered.  

The veteran's painful right knee disability is service-
connected.  He has claimed that because of right knee pain, 
he over-uses the left knee and has thus aggravated 
degenerative joint disease.  

Medical evidence from the later 1990s indicates that the left 
knee developed degenerative joint disease more than one year 
after active service and an October 2000 VA magnetic 
resonance imaging (MRI) report notes a left meniscal tear.  
In April 2001, a VA physician concluded that the right knee 
disability did not cause the left knee disability, but 
offered no opinion concerning aggravation.  In April 2003, 
another VA examiner opined that the current left knee 
disability is not directly related to active service, 
although in February 2001, Marcos Ramos, M.D., thoroughly 
examined the knees and determined that all disorders of both 
knees did begin during active service. 

In order to fulfill VA's duty to assist, the Board must 
obtain a medical opinion that addresses the likelihood that 
the service-connected right knee has aggravated the left 
knee.  38 U.S.C.A. § 5103A.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted for the remaining issue on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2. After the development requested above 
has been completed to the extent 
possible, the AMC should return the 
claims file to the April 2003 VA examiner 
for an addendum.  The examiner is asked 
to do the following:

I.  Note a review of the claims file 
in the report, including an April 
2001 VA joints examination report 
that notes that the veteran had a 
slow guarded gait and limped with 
his right leg. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
service-connected right knee 
disability has aggravated any left 
knee disorder.  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
the question cannot be answered, the 
examiner should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified examiner is unavailable, 
a qualified substitute should be 
requested to provide the requested 
opinions.  

3.  Following the above, the AMC should 
review the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


